Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 April 11, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Trust for Advised Portfolios (the “Trust”) File Nos.: 333-108394 and 811-21422 Dear Sir or Madam: Pursuant to Rule145 under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits FormN-14 for the purpose of proposing the reorganization of the closed-end Sound Point Floating Rate Income Fund (the “Old Trust”) into a new open-end series of Trust for Advised Portfolios (the “New Trust”).Specifically, the New Trust is proposing that the assets of the Sound Point Floating Rate Income Fund (the “Fund”) be transferred to, and the liabilities of the Fund be assumed by, a new open-end series of the New Trust (the “Reorganization”).The Fund is seeking the approval of shareholders to complete the Reorganization.Upon effectiveness, this combined proxy statement/prospectus will be mailed to shareholders to seek shareholder approval at a meeting currently scheduled for , 2014.It is anticipated that this Registration Statement will become effective on May 11th, 2014, the 30th day after filing pursuant to Rule488 under the 1933Act. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Trust for Advised Portfolios Enclosures
